Citation Nr: 1612850	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-22 558	)	DATE
	)
	)


THE ISSUE

Whether a January 2011 Board of Veterans' Appeals (Board) decision denying service connection for hemorrhoids, status post hemorrhoidectomy should be revised or reversed on the basis of clear and unmistakable error (CUE).



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The moving party served on active duty from March 2003 to July 2005.

This matter comes before the Board from a May 2014 motion for revision or reversal of a January 2011 Board decision on the basis of CUE submitted by the Veteran's accredited representative of record at that time.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015); see also January 2016 written statement (representative withdrew representation).  In a July 2014 letter, the Board acknowledged receipt of the moving party's motion and provided him with citations to the relevant laws and regulations governing CUE motions.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the present issue, with the exception of additional VA treatment records obtained for the Veteran's compensation claims.


FINDINGS OF FACT

1.  In a final January 2011 decision, the Board denied service connection for hemorrhoids, status post hemorrhoidectomy.

2.  The January 2011 Board decision does not contain outcome-determinative error in applying the law extant at that time to the facts before the adjudicator. 


CONCLUSION OF LAW

The January 2011 Board decision does not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's notification and assistance duties are not applicable to CUE motions.  Thus, no further consideration is necessary in this regard.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c), (d) (2015).



Law and Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400.

To establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The moving party has contended that there is CUE in a January 2011 Board decision denying service connection for hemorrhoids, status post hemorrhoidectomy.  Specifically, he has asserted that the Board erred in its application of the law related to the presumption of soundness under 38 U.S.C.A. § 1111, inasmuch as the Board committed outcome-determinative error when it shifted the burden of proof to the moving party to show aggravation of his preexisting hemorrhoid disorder.  See May 2014 CUE motion.

As a threshold matter, the Board finds that the arguments advanced by the moving party through his prior representative allege CUE with the requisite specificity, and the motion is consistent with the procedural requirements of 38 C.F.R. § 20.1404.  See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000).  

In the January 2011 decision, the Board denied the claim for service connection for hemorrhoids, status post hemorrhoidectomy on the basis that there was clear and unmistakable evidence that the Veteran's hemorrhoids preexisted service based on his recited history in numerous medical documents, as well as clear and unmistakable evidence that, although there were increased symptoms during service, the current condition, history of hemorrhoids with occasional bleeding, did not constitute a permanent worsening of the preexisting condition beyond its natural progression.  In so doing, the Board determined that there was evidence of no aggravation of the preexisting hemorrhoids, including consideration of a February 2010 VA clarifying opinion to a November 2009 VA examination, in which the examiner determined that the surgery performed in 2004 (during the Veteran's service but at a private facility) was for anal scarring secondary to his pre-service hemorrhoid surgery (performed in the mid-1990s) and was not for recurrent hemorrhoids.  The Board noted that the February 2010 examiner determined that, since the 2004 surgery, the Veteran's problems had been minimal, and any hemorrhoidal problems were controlled by topical medication and diet.  There were no progressive problems noted, and his overall clinical course had improved.  The Board also considered the Veteran's reported history and written statements, along with the treatment records and VA examination reports.  Because the hemorrhoids preexisted service as indicated by the pre-service surgery and the in-service surgery was for problems related to the pre-service condition and not recurrent hemorrhoids, the Board concluded that it could not be said that the preexisting condition was aggravated during service.

VA law applicable at the time of the January 2011 Board decision provided that every veteran was presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrated that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as were recorded in examination reports were to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions . . . ."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden was on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disease or injury was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Clear and unmistakable evidence os a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It was an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted).

A preexisting injury or disease was considered to have been aggravated by active service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the condition.  See Wagner, 370 F.3d at 1096 (holding that when no preexisting condition noted on entry to service, government may show lack of aggravation by establishing that any increase was due to the natural progress of the preexisting condition).

The Board has considered the moving party's contention that the Board erred in the January 2011 decision in its application of the presumption of soundness because it shifted the burden of proof to the claimant on the question of in-service aggravation.  However, the record shows that the Board used the correct legal standard in determining that there was clear and unmistakable evidence that the current hemorrhoid condition did not constitute a permanent worsening of the preexisting disorder beyond its natural progression.  In its findings of fact and conclusion of law, the Board specifically indicated that there was clear and unmistakable evidence that the hemorrhoid condition preexisted service and clear and unmistakable evidence that it was not aggravated by service.  The Board provided evidence to support these findings, as outlined above, and also considered the Veteran's statements of record, including his reported history of symptoms.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining that in addressing the aggravation prong of the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation, rather than the notion that the record contains insufficient evidence of aggravation).  Although the Board did not use the term "clear and unmistakable evidence" in its discussion of the second prong of the rebuttal of the presumption of soundness, the substance of the Board's discussion makes clear that it found that the evidence clearly and unmistakably showed that the hemorrhoids were not aggravated by service.  This is supported by the fact that the Board specifically used that legal standard in its findings of fact and conclusion of law.  

Moreover, there is no indication that the Board shifted the burden of proof to the Veteran.  Indeed, as noted above, the Board used the correct legal standard in adjudicating the claim, and there is no suggestion that the Board required the Veteran to prove aggravation.  Rather, the Board specifically noted that there was a presumption of aggravation and that clear and unmistakable evidence is required to rebut it. See e.g. page 5 of the January 2011 Board decision.  Thus, the Board clearly placed the burden on VA to rebut the presumption rather than requiring the Veteran to prove aggravation.  The Board ultimately concluded that there was clear and unmistakable evidence showing that the Veteran's current condition did not constitute a permanent worsening of the preexisting disorder beyond its natural progression.  Thus, the Board determined that the presumption of aggravation had been rebutted.

To the extent that the moving party alleges that the evidence was insufficient to meet the clear and unmistakable evidentiary standard, such an argument amounts to a disagreement as to how the facts were weighed or evaluated, which does not constitute CUE.  38 C.F.R. § 20.1403(d).  Moreover, the Board is not precluded from determining that the presumption of soundness is rebutted, even if there is conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004) ("The clear and unmistakable evidentiary standard . . . does not require the absence of conflicting evidence.").  

The Board also recognizes the moving party's references to certain medical records from his post-service treatment, as well as the Veteran's July 2011 written statement.  Copies of those documents were included with the CUE motion (along with copies of records considered as part of the original decision).  However, these records were not in existence or of record at the time of the prior Board decision, and as such, cannot support a finding of CUE.  38 C.F.R. § 20.1403(b).

In summary, the Board finds that the moving party has not alleged an error of fact or law in the January 2011 Board decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The Board correctly applied the law in effect in January 2011 to determine that service connection was not warranted based on the evidence of record at that time.  Based on the foregoing, the Board concludes that there was no CUE in the January 2011 Board decision.  The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  38 C.F.R. § 20.1411(a).



ORDER

The motion for revision or reversal of a January 2011 Board decision denying  service connection for hemorrhoids, status post hemorrhoidectomy on the basis of CUE is denied.



                       ____________________________________________
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



